Citation Nr: 1738748	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for arthritis of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the VA RO in Sioux Falls, South Dakota. 

The Veteran testified at a January 2014 hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.

In August 2015, the Board remanded the claims for service connection for dizziness and arthritis of the spine for further development.  Upon remand, the RO granted service connection in a September 2016 rating decision for dizziness.  This decision was a complete grant of benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, only the issue of service connection for arthritis of the spine is returned to the Board for consideration. 

The Board notes that the claims file contains a December 2015 statement of the case (SOC) addressing the issue of entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD).  As the Veteran did not submit a substantive appeal regarding this issue, this issue is currently not on appeal before the Board.

The Board notes that the Veteran was previously represented by a private attorney.  However, in a September 2016 statement, the Veteran stated that he no longer had a lawyer and would represent himself.

In the August 2015 determination, the Board also referred the issues of entitlement to service connection for arthritis of the neck, knees, and ankles to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear that these issues have been adjudicated yet by the AOJ.  As such, the Board again refers the claims pertaining to service connection of arthritis of the neck, knees and ankles to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claim on appeal.

In March 2016, the Veteran underwent a VA spine examination, at which the examiner determined that the Veteran's arthritis of the lumbar spine was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted that the Veteran reported his back problems started during service and became progressively worse over time.  Recent x-rays showed osteoarthritis of the lumbar spine.  The examiner found that it is at least likely as not that the Veteran's chronic back problems have progressed to osteoarthritis.    

In the August 2015 remand, the Board specifically requested that, for each opinion, the examiner provide a rationale as well as discuss any medical opinions of record, including from Dr. J.E., M.D. as to the effect of physical activity during service (loading and unloading ships with long shifts) versus post-service employment on oil fields, farms, and in construction.  As the examiner provided no discussion in this regard, this issue must be remanded in order to obtain an addendum opinion on this matter. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the March 2016 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability of any kind is attributable in any way to his active service.  

For each opinion, the examiner should provide a rationale, as well as discuss any medical opinions of record including from Dr. J. E., M.D. as to the effect of physical activity during service (loading and unloading ships with long shifts) versus post-service employment on oil fields, farms, and in construction.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United State Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



